Citation Nr: 1728738	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and mood disorder, as secondary to service-connected gastritis. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to September 1961.  He died in June 2015.  His wife has been substituted as the appellant in the Veteran's ongoing service connection and TDIU claims, which have been merged with her claim for service connection for the cause of the Veteran's death.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, declined to reopen the Veteran's previous denial of service connection for PTSD with depression, and denied a TDIU, and a September 2015 rating decision issued by the Pension Management Center in St. Paul, Minnesota, which denied the appellant's claim for service connection for the cause of the Veteran's death.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

In December 2013, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed claims of entitlement to service connection for acquired psychiatric disorder and TDIU, asserting that his psychiatric disorder was due to the pain and functional limitations caused by his service-connected gastritis.  The Veteran died in June 2015, and his spouse has been substituted as the appellant.  The appellant also filed a claim for service connection for the cause of the Veteran's death.  The Veteran's death certificate shows that the immediate cause of his death was chronic obstructive pulmonary disease (COPD).  The appellant asserts that the Veteran's psychiatric disorder contributed substantially or materially to his death.

Initially, it appears relevant treatment records are missing from the file.  During the June 2013 and February 2014 VA psychiatric examinations, the Veteran reported weekly mental health treatment sessions with New Day Recovery Youth & Family Services, Inc.  A March 2012 New Day Recovery letter states that the Veteran began treatment in November 2008.  However, the claims file only contains records from November 2010 to April 2013.  Accordingly, remand is appropriate to obtain treatment records from New Day Recovery from November 2008 to November 2010 and from April 2013 to June 2015.  Additionally, all outstanding VA treatment records should be obtained and added to the claims file.

In accordance with the Board's December 2013 remand directives, the Veteran underwent further VA examination in February 2014 in relation to his claim for service connection for acquired psychiatric disorder.  During the February 2014 VA examination, the Veteran described an in-service incident in which he was dragged from his bed in the middle of the night and assaulted and threatened.  The February 2014 VA examiner diagnosed the Veteran with personality disorder, and opined that the Veteran did not meet the criteria for diagnosis of PTSD or mood disorder due to medical condition, with major depressive features.  The VA examiner explained that the Veteran's symptoms, including those attributed to mood disorder or PTSD by other medical professionals, are more appropriately attributed to his personality disorder.  The VA examiner further explained that the diagnoses of mood disorder and PTSD were not based on full consideration of the Veteran's childhood history and in-service medical treatment.  The VA examiner also opined that the Veteran's prior diagnosis of PTSD during the pendency of the claim was not related to service because his claims of in-service stressors were not supported by the evidence.  If the above New Day Recovery treatment records are obtained, further medical opinion should be obtained from the February 2014 VA examiner or another appropriate medical professional regarding whether the Veteran's psychiatric disorders had an onset in service, are related to service, or are related to or aggravated by his service-connected gastritis.

As to the appellant's claim for service connection for cause of death, an August 2016 private physician letter opines that the Veteran's psychiatric disorder contributed materially and substantially to his cause of death.  The private physician explained that depression and anxiety are associated with morbidity in COPD patients, and that the Veteran was diagnosed with major depressive disorder and had symptoms of depressed mood, suspiciousness, and disturbances of motivation and mood.  On remand, the RO should conduct all further appropriate development regarding the appellant's claim for service connection for cause of death, including obtaining further medical opinion.

Additionally, the Board notes that the claim for service connection for an acquired psychiatric disorder is part and parcel of the claim for a TDIU, and as such these claims are inextricably intertwined.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1. Ask the appellant to identify all VA and non-VA health care providers, other than those whose records have already been obtained, who treated the Veteran since service for his service-connected gastritis disability, for any psychiatric disorder, or for COPD.  Ask the appellant to authorize VA to obtain records of non-VA treatment providers.

This should specifically include treatment records from New Day Recovery from November 2008 to November 2010 and from April 2013 to June 2015.  

A full copy of all VA treatment records should also be obtained. 

If any requested records cannot be obtained, the appellant should be informed, told of the efforts made to obtain the records, and of what additional steps will be taken.

2. If additional treatment records are associated with the claims file as directed in paragraph 1, obtain an addendum opinion from the February 2014 VA examiner or another appropriate medical professional regarding the claim for service connection for an acquired psychiatric disorder.  A complete copy of the claims file and a copy of this REMAND must be made available to, and reviewed by, the opinion provider.

The opinion provider is asked to respond to the following:

a)  Identify any acquired psychiatric disorder within the claim period (February 2011 to June 2015).

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service. 

c)  If the opinion provider does not find PTSD present within the claims period, provide an opinion as to whether the PTSD diagnosed during the pendency of this claim is at least as likely as not (i.e. 50 percent or greater probability) related to the Veteran's period of military service, to include his stressors.  The opinion provider should consider whether behavior changes support the Veteran's report of in-service personal assault.

d)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder present during the claim period was due to the Veteran's service-connected gastritis.  

e)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder present during the claim period was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected gastritis.  

If the opinion provider determines that an acquired psychiatric disorder was aggravated by gastritis, the opinion provider should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation and the increased manifestations which, in the provider's opinion, are proximately due to gastritis. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

If the opinion provider is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3. After associating any additional treatment records with the claims file as directed in paragraph 1, obtain medical opinion from an appropriate medical professional regarding the Veteran's cause of death.  Following review of the record, the consulting physician should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's COPD had its onset during service or is otherwise causally related to service?

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected gastritis caused or contributed substantially or materially to the Veteran's death?

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's COPD was caused or aggravated (permanently worsened) by the Veteran's service-connected gastritis?

Is it at least as likely as not (a 50 percent or better probability) that an acquired psychiatric disorder caused or contributed substantially or materially to the Veteran's death?

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's COPD was caused or aggravated (permanently worsened) by an acquired psychiatric disorder?

The opinion provider should discuss the August 2016 opinion linking psychiatric symptoms with mortality in COPD patients, and the material cited in such opinion.

Complete, clearly-stated rationale for the conclusions reached must be provided.

If the opinion provider is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. After completing the requested actions, and any additional notification and/or development warranted, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, furnish the appellant and her attorney a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

